DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
Drawings
The replacement sheet for Figure 8, received on 4/29/2022, is acknowledged. The drawings are now accepted. 
Specification
The amendment to the specification received on 4/29/2022 is acknowledged. The specification is now accepted. 
Claim Objections
The amendments to the claims received on 4/29/2022 are acknowledged. The amended claims overcome the previous objections.  

Claim Rejections - 35 USC § 112
The amendments to the claims received on 4/29/2022 are acknowledged. The amended claims overcome the previous 35 U.S.C. 112 rejections.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. to ensure consideration of such an amendment, it MUST be submitted no later than the payment fee of the issue. 
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Marcus Dawes on 5/13/2022.
The application has been amended as follows:
Claims 2-6, 9-11 are cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims in the instant application are allowable because no references, or reasonable combination thereof, could be found which disclose, or suggest, an orthodontic apparatus for attaching to a tooth comprising: a printed assembly made to conform to the tooth, where the assembly comprises an open slot defined in a cross configuration into the printed assembly with a vertical slot and intersecting horizontal slot, the vertical slot extending to the lower edge of the assembly.
Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772